Title: From George Washington to Henry Lee, 20 October 1794
From: Washington, George
To: Lee, Henry


        
          Sir,
          United States (Bedford [Pa.]) Octr 20th 179⟨4⟩
        
        Being about to retur⟨n⟩ to the seat of Government, I cannot t⟨ake⟩ my departure without conveying thro⟨ugh⟩ you to the Army under your command, t⟨he⟩ very high sense I entertain of the enlightened and patriotic zeal for the Constitution and

the Laws, which has led them ⟨so⟩ chearfully to quit their families and home⟨s⟩ and the comforts of private life, to undertake, and thus far to perform, a long a⟨nd⟩ fatieguing march—& to encounter an⟨d⟩ endure the hardships & privations of a Military life. Their conduct hither⟨to⟩ affords a full assurance that their perseverence will be equal to their zeal, a⟨nd⟩ that they will continue to perform with alacrity whatever the full accomplishment of the object of their March shall render necessary.
        No citizens of the United Sta⟨tes⟩ can ever be engaged in a Service more important to their Country. It is nothin⟨g⟩ less than to consolidate, and preserve th⟨e⟩ blessings of that Revolution which, at much expence of blood & treasure, constituted us a free & Independant Natio⟨n⟩. It is to give to the World an illustrio⟨us⟩ example of the utmost consequence to the cause of mankind. I experience a heart-felt satisfaction in the conviction that, the conduct of the Troops throughout will be in every respect answerable to the goodness of the cause, and the magnitude of the stake.
        There is but one point on which I think it proper to add a special recommendation. It is this, that every Officer and soldier will constantly bear in mind that he come⟨s⟩ to support the laws, and that it would be peculiarly unbecoming in him to be in any way the infractor of them—that the essential principles of a free government confine the province of the Military when called forth on such occasions, to these two objects.
        First—to combat, and subdue all who may be found in arms in opposition to the National Will & authority.
        Secondly—to aid & support the Civil Magistrate in bringing offenders to justice. The dispensation of this justice belongs to the Civil Magistrate—and let it ever be our pride, and our glory, to leave the sacred deposit there, unviolated.
        Convey to my fellow Citizens in arms, my warm acknowledgments for the readiness with which they have hitherto seconded me ⟨i⟩n the most delicate, and momentous duty the chief Magistrate of a free people can have to perform—and add my affectionate wishes for their health, comfort and success. Could my further presence with them have been necessary, or compatible with my civil duties at a period when the approaching commencement of a Session of Congress peculiarly urges me

to return to the seat of Government, it would not have been withheld. In leaving them, I have less regret, as I know I commit them to an able and faithful direction; and that this direction will be ably and faithfully seconded by all.
        
          Go: Washington
        
      